DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments 
Applicant’s arguments with respect to independent claims 1 and 8 are persuasive. Thus, the rejections to those independent claims (and claims depending therefrom) are withdrawn.  Applicant surprisingly presents no arguments and no amendments to independent claim 12 and its related dependent claims.  Therefore, these rejections under 103 are maintained. 
Examiner respectfully reminds Applicant that independent claim 12 does not have similar features to independent claims 1 and 8 (i.e. in many ways it is a separate species invention). Therefore, the rejections to claim 12 and claims depending therefrom are maintained.  Please see remainder of this official action for details. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-18 and 20-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff (U.S. Patent Application Publication No. 2017/0123492 A1) in view of Hutchinson (U.S. Patent No. 6,152,563), and further in view of Publicover. 

	Regarding claim 12: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	a method for creating an interactive virtual scene, the method comprising: 
	defining a shape within a virtual scene, the shape having an outline on which a plurality of virtual tools is displayed, the shape outline defining a virtual boundary separating an inner area and an outer area within the virtual scene; 
	tracking user eye movement with at least one sensor on a contact lens, the user eye movement relating to user interactions with the virtual scene; 
	activating a first tool within the plurality of tools in response to the user performing a first activation movement, the first activation movement including a first eye movement associated with a first intent to activate the first tool; 
	displaying a first virtual window within the inner area in response to activating the first tool, the first virtual window providing the user a first information set associated with the first tool; 
	displaying a second virtual window within the inner area in response to a user performing a second activation movement, the second activation movement including a second eye movement associated with a second intent to activate the second virtual window, the second virtual window providing a second information set related to the first information set; and 
	dismissing at least one of the first virtual window and the second virtual window based at least in part on a third eye movement associated with an intent to dismiss at least one of the first virtual window or the second virtual window, the third eye movement comprises a user looking away from the first virtual window or the second virtual window for a predetermined period of time, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marggraff teaches a method for creating an interactive virtual scene (e.g. claims 10-19).  Re: the defining step, as broadly claimed, this is taught by (alternatively): (1) shapes corresponding target regions of displays, for on-display (inner area) and off-display (outer area) within the virtual scene (see para. 177-80); (2) shapes defined by any one of foveal, parafoveal and peripheral views, shape having an outline as boundaries between these regions corresponding an inner and outer area w/in the virtual scene (see paras. 133-80, 207, 239, 259, 420); (3) shape defining foveal from non-foveal regions (paras. 47-48, 441 and section “High Resolution Rendering of High-Relevancy Objects (HROs) beginning at para. 584). 
	As taught by Marggraff, various interactive elements (i.e. virtual tools) can be displayed (see e.g. claims 10-19, paras. 122 (menus), 159 (keyboards with alphanumeric characters), 206, 214, 227, 388-401, 457-522).  Marggraff also teaches the benefits of displaying activation targets toward the periphery (i.e. at an outline) (see Marggraff, paras. 179-81.  
	Modifying Marggraff, per itself, such that the virtual tools are displayed at an outline of regions, as also per Marggraff, is at least one embodiment of Marggraff, and/or a design choice. That is, the instant reference is not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Accordingly, such a modification is taught, suggested and obvious and predictable to one of ordinary skill.  
	Re: tracking step, this is taught by Marggraff in view of Publicover (see mapping to claim 1, for eye tracking and interactions, in combination with above mapping to  Applicant’s claim 11, re: tracking with contact lens as per Publicover). 
	Re: activating step, see mapping to claim 1, i.e. Marggraff claims 10-19, 29-44, 173-77, which teaches interactivity and activating in response to eye movements, such as that with respect to a virtual keyboard as a “first tool”.  See also Marggraff, paras. 9-36, as summary examples. 
	Re: the first and second displaying steps, consider the following. Marggraff teaches, as part of its interactive user interface, the capability of displaying numerous types of graphics (i.e. windows) as mapped above. These can be menus, icons, images, keys, selections, activation targets, objects, and other virtual images, as mapped above. See also Figs. 1A-10B, for example. Each can be activated or interacted with by distinct eye movements, as a user is continually interacting with the interface of Marggraff.  Publicover also teaches this displaying with eye signal interactivity (see e.g. Figs. 5-8 and 18).  Likewise, the reference of Hutchinson teaches, with respect to its ERICA system (*see mapping to claim 1 above), the ability to define thresholds, gaze/head calibration, and actions that will occur as a result of, for example, fixation (i.e. an object will appear) (see e.g. Hutchinson, C11 and beginning at C28, which begins Chapter 4, ERICA  (Eye-gaze Response Interface Computer Aid) HQ menu structure.  Modifying the applied references, such to include the graphics capabilities of Marggraff and Publicover, with the functionality with respect to eye movement that is taught by all 3 references, as mapped above, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
Re: dismissing step, this is also taught by Marggraff (see e.g. paras. 17, 345-48, 490-74, 536) and Hutchinson, with respect to dwell time features and fixation (see e.g. C11-12).  For example, if a user does not maintain fixation and looks away, then a different action will result. Hutchinson is flexible with respect to its invention (see Ch. 2-4 of ERICA as per Hutchinson), and actions can be assigned with respect to user eye movements in relation to threshold times. This includes the above dismissing step. 
 Alternatively, see Publicover (paras. 219-226).  And the third eye movement comprising a user looking away from the first or second window, see immediate above citation of Marggraff, and Marggraff pars. 182-87, 235, 282, 316 looking away or saccading away can be a third eye movement for predetermined period of time; Publicover, para. 163-66, 402-408). The teaching of saccadic eye movements teaches predetermined period of time to determine when these eye movements have occurred. Per Marggraff, the timing can be one saccade (e.g. para. 182).  Saccadic movements have threshold times (see also Publicover 227-28).  Alternatively, Publicover teaches per para. 163 that thresholds of time are known in relation to eye movement.  It would have been obvious and predictable to use time thresholds for eye movements, such as looking away. 
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention, with added motivation to provide an interactive user experience that is capable of accepting inputs from various modalities, i.e. eye signaling. 


	Regarding claim 13:
	Marggraff and/or Publicover: further teaches: the method of claim 12 wherein the first activation movement further comprises the steps of a user maintaining minimum head movement for a predefined time threshold and the first eye movement extending into the outer area of the virtual scene (Marggraff, paras. 89, 163 and “Multi-Modal Feedback” beginning at para. 236) (see Publicover, e.g. paras. 37, 98, 213-16).  
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to take advantage of combined and different methods of user’s signaling intent and/or interaction with a system. 


	Regarding claim 14:
	Publicover teaches: the method of claim 13 wherein the user head movement is measured using at least one of an inertial measurement unit, eye-in-socket sensors (para. 21, 83) and a fourth eye movement that is associated with the user head movement (see above mapping re: claim 13 and multi-modal interaction combining head and eye). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to take advantage of combined and different methods of user’s signaling intent and/or interaction with a system, as well as technology to ascertain such interaction. 


	Regarding claim 15:
	Marggraff and/or Publicover further teach: the method of claim 12 wherein at least one of the first virtual window and the second virtual window is fixed within the virtual scene until dismissed (see above mapping re: claim 12 and the graphics, icons, images (i.e. windows) that are displayed within the virtual scene for interactivity. This is one embodiment of the references, to have these displayed in one spot until user is done interacting and dismissed). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to provide a user friendly interface.  


	Regarding claim 16:
	Marggraff further teaches: the method of claim 12 wherein the shape within the virtual scene correlates to an eye range of motion of the user (see above mapping to claim12, a foveal region as one shape correlates to an eye range of motion (see paras. 47-48; “High Resolution Rendering of High-Relevancy Objects (HROs) beginning at para. 584).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Marggraff have obtained the above. The motivation would be to take advantage of vision science to render images. 


	Regarding claim 17:
	Marggraff further teaches: the method of claim 16 wherein the shape is defined by a calibration process in which the eye range of motion of the user is measured and mapped into the virtual scene (see e.g. Figs. 32-34 and “Eye Gaze Calibration Incorporating Provisions for Eye Dominance” beginning at para. 538). 
	Modifying the applied references, such to include the calibration of Marggraff, to define shapes of regions, as also mapped above in claim 12 and taught by Marggraff, is all of taught, suggested and obvious and predictable over the prior art. This would benefit the system by being able to calibrate to a user’s eye movement patterns, as well as L and R eye dominance and tendencies, as described by Marggraff.  Such a modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	Marggraff and/or Publicover further teaches: the method of claim 12 wherein each virtual tool within the plurality of virtual tools is visually coupled by a virtual line on the shape outline (Marggraff, Figs. 12A-14, Publicover, Figs. 6-9).  This is also a design choice for one of ordinary skill, as the instant references are not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Modifying the applied references, such to align the tools on a virtual line on the outline of a region (i.e. foveal) is one design embodiment obvious over the teachings of the prior art. Such a modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 20:
	Marggraff and/or Publicover further teaches: the method of claim 12 wherein the first window is displayed at a first location within the virtual scene, the first location being positioned closer to a center point of the shape than the first tool (see mapping above re: claims 12 and 18, re: design placement of windows or tools.  The instant references are not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Also, Marggraff provides several teachings of placement of targets, and placement of objects toward periphery or center, in one example as user preference (se paras. 41-42)), as well as keeping activation targets at periphery (see paras. 179-81). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility.  


	Regarding claim 21:
	Marggraff and/or Publicover further teaches: the method of claim 20 wherein the second virtual window is displayed at a second location within the virtual scene, the second location being positioned closer to the center point of the shape than the first location (see mapping above re: claims 12 and 18, re: design placement of windows or tools.  The instant references are not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Also, Marggraff provides several teachings of placement of targets, and placement of objects toward periphery or center, in one example as user preference (se paras. 41-42)), as well as keeping activation targets at periphery (see paras. 179-81). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility.  


Regarding claim 22:
	Marggraff and/or Publicover further teaches: the method of claim 12 wherein the second virtual window is displayed in response to the second eye movement comprising a user glance at an activation control displayed within the inner area and proximate to the first virtual peek (see e.g. above mapping re: claims 12, 18 and 21. The claimed “activation control” can be a key, icon, interactive menu item as per Marggraff, see mapping to claim 12; or as also per Marggraff, an “activation target” (see Marggraff, claim 31 and paras. 15-36 and “Multiple and/or Movable Activations Targets” beginning at para. 209).  User glances as selection is also taught per Marggraff and Publicover (see e.g. Marggraff, paras. 390-401; and/or Publicover, para. 14). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility and interactivity.  



	Regarding claim 23:
	Marggraff and/or Publicover further teaches: the method of claim 22 wherein the user glance is maintained at the activation control beyond a predetermined period of time (see mapping to claim 22.  This is one of many embodiments of user interaction with the systems of Marggraff and/or Publicover. User behavior with an interactive system, taught by the prior art, encompasses this claim). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility and interactivity.  


	Regarding claim 24:
	Marggraff and/or Publicover teach: the method of claim 22 wherein a user saccade is predicted to land at the activation control before a saccadic motion is complete (predicated saccades are taught, see Marggraff, paras.145, 492-502, 605-14; Publicover, claim 11, and paras. 42, 111, 128-30, and 496-526. See above mapping to claim 22 re: activation controls). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have interactivity taking advantage of known eye science.  


	Regarding claim 26:
	Marggraff and/or Publicover teach: the method of claim 12 wherein the first virtual window comprises a plurality of activation controls, the plurality of activation controls provides a user an ability to activate a plurality of windows associated with the first virtual window (see Marggraff, above mapping to claim 12.  A plurality of activation controls can be achieved with menus or keyboards.  Publicover, Figs. 7-9). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility and interactivity.  


	Regarding claim 27:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained
: the method of claim 12 further comprising the step of displaying a third window within the inner area in response to a user performing a third activation movement, the third activation movement including an eye movement associated with a third intent to activate the third window, the third window providing a third information set related to the second information set, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mapping re: claim 12, a third window can be displayed by user selection of a menu, button, key (see also Publicover, Figs. 7-9), which can be done via eye movement, as per both references.  The third window can provide third info related to the second info set, such as a sub-menu (Marggraff, para.522).
	The prior art included each element recited in claim 27, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Allowable Subject Matter
Claims 1-11 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to user eye tracking.
*   *   *   *   *
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613